Preble App. No. CA95-01-001. Upon consideration of the motion for stay of execution of death sentence pending the timely filing and final disposition of a petition for a writ of certiorari in the United States Supreme Court and for stay during pendency of post-conviction remedies, and it appeai-ing from the motion that a petition for post-conviction relief is now pending in the Preble County Court of Appeals,
IT IS ORDERED by the court that said motion be, and the same is hereby, granted.
IT IS FURTHER ORDERED by the court that compliance with the mandate and execution of sentence be, and hereby are, stayed pending the timely filing of the petition in the Supreme Court of the United States.
IT IS FURTHER ORDERED that if such petition is timely filed, this stay shall continue for an indefinite period pending final disposition of this cause by the Supreme Court of the United States.
IT IS FURTHER ORDERED by the court that this stay shall remain in effect until exhaustion of all state post-conviction proceedings, including any appeals.
IT IS FURTHER ORDERED that counsel for the appellant and for the appellee shall notify this *1436court upon a final disposition by the Supreme Court of the United States or when all proceedings for post-conviction relief before courts of this state have been exhausted, whichever occurs later.